91 F.3d 1274
96 Cal. Daily Op. Serv. 5664, 96 Daily JournalD.A.R. 9190Wayne M. TURNER, Plaintiff-Appellant,v.UNITED STATES of America acting Through the U.S. DEPARTMENTOF AGRICULTURE, FARMERS HOME ADMINISTRATION, anagency of the United States of America,Defendant-Appellee.
No. 95-15420.
United States Court of Appeals,Ninth Circuit.
Submitted May 14, 1996*.Decided July 31, 1996.

1
Appeal from the United States District Court for the District of Nevada, Philip M. Pro, District Judge, Presiding.  D.C. No. CV-93-00744-PMP.


2
James T. Massey, Sisters, Oregon, for plaintiff-appellant.


3
Ruth L. Cohen, Assistant United States Attorney, Las Vegas, Nevada, for defendant-appellee.


4
Before:  PREGERSON and TROTT, Circuit Judges, and WINMILL, District Judge.**


5
Appellant Wayne Turner appeals the district court's grant of summary judgment in favor of the United States.  Turner brought this action to quiet title to real property located in Nevada and for a judgment declaring that a lien on his property had been extinguished by a previous Settlement Agreement.  The district court concluded that the Settlement Agreement related only to certain funds held in escrow and the release of those funds;  it did not extinguish the lien arising from Turner's obligation on his loan from the Farmers' Home Administration.  For the reasons given in parts I-V of Judge Pro's published Order, 875 F.Supp. 1430 (D.Nev.1995), we affirm summary judgment in favor of the United States.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable B. Lynn Winmill, United States District Judge for the District of Idaho, sitting by designation